Citation Nr: 1123188	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.

In March 2010, the Board remanded the Veteran's claim for further evidentiary development-including scheduling a VA examination.  The requested action was taken, but the Veteran failed to appear at his VA examination for which he provided no reason or good cause.  As there has been substantial compliance with the Board's remand, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, another VA examination will not be scheduled.  



FINDING OF FACT

The Veteran is not shown to have a bilateral knee disorder attributable to his period of active duty.  



CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees was not caused or worsened by service or a service-connected disability, nor is it presumed to have been caused or worsened by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in June 2006, September 2006, and October 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in all three notice letters.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, all three VCAA notices were given prior to the appealed AOJ decision, dated in December 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him a physical examination, and by affording him the opportunity to give testimony before an RO hearing officer, and/or the Board, even though he declined to do so.  The Veteran was scheduled to appear at a Travel Board hearing at the North Little Rock RO in August 2008.  He failed to appear at his August 2008 hearing, and neither the Veteran, nor his representative, has provided good cause as to why the Veteran did not attend this hearing.  Thus, it will not be rescheduled.  

Additionally as noted above, the Veteran's claim was remanded for a VA examination in March 2010.  The Veteran failed to report to the initial VA examination scheduled in May 2010.  Upon contacting the Veteran, he indicated that his address had changed and he provided VA with his current address that same month.  Another VA examination was scheduled for June 2010 and notice was sent to the address just provided by him in May 2010.  Again, the Veteran failed to appear at his June 2010 VA examination, and did not provide good cause as to the reason why he did not appear.  See 38 C.F.R. § 3.655(a).  The Board finds all reasonable efforts were taken to schedule the Veteran for a VA examination, and the requirements of VCAA and 38 C.F.R. § 3.159 (c)(4) were met to the extent possible.  The Veteran will not be scheduled for another VA examination, and his case will be decided based upon the evidence of record as more fully discussed below. 

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Initial matter-failure to report for VA examination 

As an initial matter, the Board shall address the impact that the Veteran's failure to report to his June 2010 VA examination has on his current claim of service connection for a bilateral knee disorder.  

The case at hand is an original compensation claim.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  When a claimant fails, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), to report for a VA examination in conjunction with an original claim for disability compensation benefits, VA must decide the claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  

The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA does have a duty to assist the Veteran in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.

As such, the instant claim will be considered on the basis of the evidence of record.  

Service connection

The Veteran seeks service connection for a bilateral knee disorder.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

It is important to note that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306(b).

The Veteran's service treatment records (STRs) are devoid of any treatment for complaints of knee problems.  Upon enlistment in August 1981, the Veteran was noted to have bilateral knee pain, but his physical examination was within normal limits.  There were no effusions or deformities noted.  Upon separation in a March 1985 report of medical history, the Veteran was noted to have a prior history of Osgood-Schlatter's disease, and self-reported leg cramps and swollen or painful joints.  No mention was made as to any aggravation during his period of active duty.  

Following service, the Veteran first sought VA treatment in December 2005 for complaints of right knee pain.  In February 2006, the Veteran sought VA treatment for bilateral knee pain.  Following x-rays, he was assessed as having mild narrowing of the patellofemoral joint space.  In June 2006, he was diagnosed as having right patellofemoral syndrome.  Ultimately, in February 2008, the Veteran was diagnosed as having bilateral degenerative joint disease of the knees.  These clinical records, however, reflect no opinion or notation linking the current degenerative joint disease to service.  Further, during the Veteran's numerous treatments related to his feet, he did not report knee pain or knee problems, except in a few VA treatment records.  

In the Veteran's June 2007 substantive appeal, he indicated that he believed his bilateral knee disorder was caused by "constant" road marches in service.  He stated that he was carrying at least a 70 lb. pack for 12 to 25 miles, weekly and monthly, respectively.  He indicated that his knee disorder has gradually worsened since service.  The Veteran maintains that his knee disorder had its onset in service.  

Given the evidence as outlined above, the Board finds that the preponderance of the evidence is against his claim of service connection for a bilateral knee disorder.  The Veteran did not seek treatment during service or for many years thereafter.  As he was first diagnosed as having degenerative joint disease of the bilateral knees in 2008-23 years following separation from service, service connection is denied on a presumptive basis.  

Indeed the Veteran was noted upon enlistment to have a history of knee pain, but no disability was found upon examination.  His separation physical noted a history of Osgood-Schlatter's disease, but there was no mention of aggravation or whether it was preexisting service.  The Board remanded this issue, in part, to obtain an opinion as to whether the Veteran's bilateral knee disorder clearly and unmistakably preexisted his military service and whether it was aggravated thereby.  As noted above, the Board must proceed based upon the current evidence of record, and is unable to make a finding as to whether his bilateral knee disability preexisted service or not.  Nevertheless, the Board notes that even if his bilateral knee disability clearly and unmistakably preexisted service, there is no evidence to support a finding of aggravation during service based upon lack of complaints during service or for many years thereafter.  Thus, the Board will now discuss service connection on a direct, presumptive, and secondary basis.  

Service connection for a bilateral knee disability is also denied on a direct basis as there is no competent and credible evidence to show a link between the Veteran's currently diagnosed degenerative joint disease of the knees and service.  

The Veteran is certainly competent to report that he had knee pain in service and it has continued since then.  In other words the Veteran is competent, as a layman, to report that as to which he has personal knowledge-such as observable symptoms including knee pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to offer his medical opinion as to cause or etiology of his degenerative joint disease of the bilateral knees and its relationship to service, as there is no evidence of record that the Veteran has specialized medical knowledge.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Upon careful review of the evidence of record, the Board finds that the Veteran is certainly competent to report that he has had bilateral knee problems since service, but finds his statements not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's statements and the substance of these statements, considered with the other evidence of record, the Board finds that the Veteran on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  There is no evidence of record to show that the Veteran sought treatment for any knee problems during service or for many years thereafter.  Additionally, in the course of the Veteran attempting to get SSA benefits, he never included knee problems as a disability for consideration.  The evidence of record does not show that the Veteran was treated for a disability of the bilateral knees for many years following service, and no opinion has been given as to its cause other than doctor's notations of the Veteran's weight.  The relevant VA treatment records show infrequent complaints of bilateral knee pain, but he never reported to treating personnel that these symptoms had their onset during service.  The first, conclusive clinical diagnosis of a bilateral knee disorder was in 2008-nearly 23 years following service.  

Additionally, VA attempted to obtain a VA examination of the Veteran to determine whether his current bilateral knee disorder was caused or worsened by service.  The Veteran failed to report, and the evidence that could have been obtained at that VA examination may have been favorable to the Veteran's claim.  

Thus, STRs kept during the course of the Veteran's time spent in service, the 20 years of post-service treatment records devoid of any complaints of bilateral knee problems, as well as the SSA records, are more probative than the Veteran's competent statements that his bilateral knee problems began in service and continued since.  As such, the Board finds that the probative evidence of record shows that the bilateral knee disorder is not attributable to the Veteran's service.  Absent a finding of a current bilateral knee disorder related to the Veteran's service, service connection is denied on a direct basis.

The Veteran previously contended that his bilateral knee disorder was caused or worsened by his claimed bilateral foot disorder.  The Veteran's claim of service connection for bilateral plantar fibromitosis was denied in a March 2010 Board decision, and he is not currently service connected for any other disabilities.  As such, the Veteran's currently claimed bilateral knee disorder cannot be service connected on a secondary basis to his bilateral foot disorder or inactivity caused by it.  




ORDER

Service connection for a bilateral knee disorder is denied.  




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


